Citation Nr: 0433063	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-14 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased initial rating for residuals of 
Darrach procedure, right wrist, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from June 1972 to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In light of the fact that the veteran contested the initial 
evaluation of her disability, the Board has styled the issue 
of the case as reflected.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).


FINDINGS OF FACT

1.  The veteran is right hand dominant.  Her right wrist 
surgical residuals manifest subjectively with daily pain 
which lasts from five to ten minutes, especially lifting 
items.  Lifting which entails flexion and extension can 
trigger a snapping sensation and shooting pain from the wrist 
to the elbow.

2.  The veteran's right wrist manifests objectively with 
missing bone at the distal ulna, with mild tenderness to 
palpation at the distal end of the bony ulna, and mild 
limitation of motion (LOM) due to pain.  Grip strength is 
4/5, pulses are normal in the radial pulses, and there is no 
evidence of atrophy and sensation.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the requirements for a rating of 30 percent, but no more, for 
residuals of Darrach procedure, right (major) wrist, have 
been met.  38 U.S.C.A. § 1155, 5107(b); 38 C.F.R. § 4.3, 4.7, 
4.20, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5299-5211 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and as otherwise described below, the VCAA notice is 
complete.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to assist the claimant with obtaining the 
evidence necessary to substantiate the claim.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2003).

In a letter dated in July 2002 (letter), the RO informed the 
veteran of the VCAA and VA's obligations under the act, to 
include the evidence needed to support her claim.  As to who 
would obtain what part of the evidence needed, the letter 
informed the veteran that the RO had requested her service 
medical records (SMRs), and that the RO would obtain any 
private treatment records she identified as related to her 
claim, provided she completed, signed, and returned, the 
enclosed VA Forms 21-4142 to authorize VA to obtain them on 
his behalf.  The letter also informed the veteran to send any 
medical reports in her possession.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(b)(3)); 38 C.F.R. § 3.159(b)(1) (2004); Opinion Of The 
General Counsel (VAOPGCPREC) 1-2004 (February 24, 2004); 
Pelegrini v. Principi, 18 Vet. App. at 120-21; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran was granted the benefit for which she applied, 
and the current issue before the Board is the evaluation of 
her right wrist disorder.  In light of the fact that the RO 
issued the veteran the requisite VCAA notice upon receipt of 
her claim, the RO is not required to send another VCAA notice 
concerning the additional issue of the evaluation of her 
disorder.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) (where VA 
receives a notice of disagreement (that raises a new issue) 
in response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, 38 U.S.C.A. § 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue).  See also Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (increased rating issues are separate from 
service connection issues).

As concerns the duty to assist, the RO obtained the veteran's 
SMRs and arranged for appropriate examinations.  Neither the 
veteran nor her representative asserts that there is 
additional evidence to be obtained, or that there is a 
request for assistance which was not acted upon.  All records 
obtained or generated have been associated with the claim 
file.  The Board finds that the RO has complied with the duty 
to assist.  38 C.F.R. § 3.159(c) (2004).

Factual background.

The veteran filed her claim for service connection in July 
2002.  The November 2002 rating decision granted service 
connection with an evaluation of 20 percent, effective July 
8, 2002, the date of her claim.

The SMRs reflect that, in January 1974, a Darrach procedure 
was performed on the veteran's right ulnar head.  The 
pathology report described the dissected right ulnar head as 
2.5 cm in length and its greatest diameter as 1.2 cm.

The October 2002 VA fee basis examination report reflects 
that the veteran reported that, whenever she picks up 
something, if she turns her wrist a certain way, especially 
with some flexion an extension, she gets a snapping sensation 
and shooting pain up to her elbow.  The veteran described it 
as a daily occurrence, and pain lasts from five to ten 
minutes.  She is restricted to lifting items less than ten 
pounds in weight.  Physical examination revealed the veteran 
to be right handed.  The wrist manifested no heat, redness, 
swelling, or effusion.  Range of motion (ROM) on palmar 
flexion was to 80 degrees (normal), with discomfort in the 
area of the distal ulna.  Dorsiflexion was to 80 degrees 
(normal+), with discomfort in the area of the distal ulna.  
Radial deviation was to 20 degrees and ulnar deviation to 40 
degrees (normal is 45 degrees).  ROM was not limited by pain, 
fatigue, weakness, lack of endurance, or incoordination.  The 
examiner observed the veteran to have a missing bone at the 
distal ulna with some mild tenderness to palpation of the 
distal end of the bony ulna.  Her radial pulses were normal, 
and hand grip was 4.5/5.  There was no ankylosis and no wrist 
prosthesis.  An x-ray revealed post-surgical resection of the 
distal end of the right ulna.  The examiner rendered a 
diagnosis of post-operative right Darrach procedure, with 
removal of the distal ulna and residual problem of painful 
subluxation of the extensor carpi ulnaris with flexion and 
extension of the wrist.  The examiner observed that the 
veteran's residual complications are consistent with those 
described in the applicable medical literature on the Darrach 
procedure.

In her March 2003 notice of disagreement, the veteran 
described her constant pain and how it impacts practically 
everything she does.  The veteran also related that the 
examiner at the October 2002 examiner opined that the surgery 
should not have been performed.  The veteran essentially 
repeated her symptoms in a March 2003 statement and May 2003 
substantive appeal.

The December 2003 VA Form 646 reflects that the veteran's 
accredited representative invited the Board's attention to 
the fact the veteran's disability picture involves loss of 
bone substance.

The March 2004 VA fee basis examination report reflects that 
physical examination revealed mild LOM of the right wrist.  
ROM on dorsiflexion was to 70 degrees and palmar flexion to 
75 degrees.  Radial deviation was to 25 degrees, with pain 
with pain in the distal ulna, and ulnar deviation to 35 
degrees, with pain in the distal ulna.  The examiner observed 
that the veteran's ROM of her right wrist was limited by pain 
as a major functional impact.  There was no fatigue, 
weakness, lack of endurance, incoordination, or ankylosis 
noted.  Otherwise, the findings were the same as at the 
October 2002 examination.

Analysis.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2004).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2004).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  Evaluations are based on functional impairments which 
impact a veteran's ability to pursue gainful employment.  
38 C.F.R. § 4.10.  Further, with regards to the 
musculoskeletal system, disability evaluations are based on 
the functional loss of the joint or part involved.  
Specifically, the inability, due to injury or disease, of the 
damaged part to perform the normal working movements of the 
body with normal excursion, strength, speed, and endurance.  
38 C.F.R. § 4.40.    Not all disabilities will show all the 
specified rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  

The Board considers the applicability of a higher rating for 
the entire period in which the appeal has been pending.  Id; 
Powell v. West, 13 Vet. App. 31, 35 (1999).  In this case, 
the history of the veteran's disability is more important 
than normal given the fact that when an appellant disagrees 
with the initial evaluation assigned following a grant of 
service connection, separate ratings can be assigned for 
separate periods of time, based on the levels of disability 
manifested during each separate period of time.  See 
Fenderson v. West, 12 Vet. App. at 126.

In light of the fact that the veteran's right wrist 
disability is not specifically reflected in the rating 
criteria, her initial evaluation was on an analogous basis.  
See 38 C.F.R. § 4.20.  She was evaluated under DC 5211 for 
impairment of the ulna, nonunion in the lower half, which 
allows an evaluation of 20 percent for either the major or 
minor joint.  38 C.F.R. § 4.71a, DC 5211.

The Board finds that the evidence of record shows the 
veteran's right wrist Darrach procedure residuals disability 
picture to more nearly approximate that of a nonunion of the 
upper half of the ulna, with false movement, and an 
evaluation of 30 percent than 20 percent.  38 C.F.R. §§ 4.3, 
4.7.  The applicable criteria provide that a nonunion of the 
ulna in the upper half, with false movement, without loss of 
bone substance or deformity allows an evaluation of 30 
percent for the major joint and 20 percent for the minor 
joint.  The loss of bone substance of 2.5 cm or more and 
marked deformity allows an evaluation of 40 percent for the 
major joint and 30 percent for the minor joint.  38 C.F.R. 
§ 4.71a, DC 5211.

The SMRs reflect that 2.5 cm of the veteran's right ulnar 
head was dissected, and both of the fee basis examinations 
noted the missing bone at the distal ulna.  The Board also 
notes the veteran's report of a snapping sensation upon 
lifting, and the diagnosis at the October 2002 examination of 
residual problems of painful subluxation.  Further, the 
veteran is right handed, and her evaluation is for the major 
joint.  In light of her analogous evaluation, the Board finds 
that her right wrist disability picture more nearly 
approximates a 30 percent evaluation than a 20 percent 
evaluation.  38 C.F.R. §§ 4.3, 4.7, DC 5211.  The Board finds 
that a 30 percent evaluation adequately compensates her for 
her functional loss due to pain and absence of the bone 
section.  38 C.F.R. §§ 4.40, 4.45.  The Board further finds 
that a higher evaluation of 40 percent is not more nearly 
approximated, as the veteran's right wrist does not manifest 
marked deformity.  The October 2002 examination report 
determined the surgical scar to be nondisfiguring, and the 
deformity due to the loss of the distal bone was noted on 
palpation, as opposed to visual observation.  Further, both 
examination reports noted the absence of any ankylosis in the 
veteran's right wrist.  See 38 C.F.R. § 4.71a, DC 5214.

The Board also finds that the veteran's right wrist 
disability picture has more nearly approximated a 30 percent 
evaluation, and no more, throughout the entire appeal period.  
See Fenderson v. West, 12 Vet. App. at 126.


ORDER

Entitlement to an evaluation not to exceed 30 percent for 
residuals of Darrach procedure, right (major) wrist is 
granted, subject to the law and regulations governing the 
award of monetary benefits.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



